                             UNITED STATES DISTRICT COURT

            EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION



LUCAS MEJIA on behalf of himself and            Case No. 2:19-cv-00218-WBS-AC
others similarly situated.
                                                ORDER GRANTING JOINT
                          Plaintiffs,           STIPULATION TO CONTINUE
                                                SCHEDULING CONFERENCE
                   v.

WALGREEN CO., an Illinois corporation;
WALGREEN CO./ILL., a business entity
unknown; and DOES 1 to 100, Inclusive.

                          Defendants.



        The Court read and considered the Joint Stipulation of Defendants Walgreen Co. and

Walgreen Co./Ill and Plaintiff Lucas Mejia to continue the Scheduling Conference in the above-

captioned matter. Good cause appears for the requested relief.

        IT IS HEREBY ORDERED that the Scheduling Conference is continued from November

12, 2019 to February 3, 2020, at 1:30 p.m., Courtroom 5. An amended joint status report shall be

filed no later than January 21, 2020.

        IT IS SO ORDERED.

Dated: October 30, 2019




USA\601281177                                  1
   [PROPOSED] ORDER GRANTING JOINT STIPULATION TO CONTINUE SCHEDULING CONFERENCE
